UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6855



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GLENN LEVI TUCKER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
00-598; CA-05-1133-PJM)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Levi Tucker, Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Glenn Levi Tucker seeks to appeal the district court’s

order construing his motion to correct his sentence under 18 U.S.C.

§ 3582 (2000) as a motion for relief under 28 U.S.C. § 2255

(2000).*    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Tucker has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately



     *
      Because the district court failed to provide Tucker with
notice that it was going to recharacterize his motion to correct
his sentence as a motion under § 2255, “the motion cannot be
considered to have become a § 2255 motion for purposes of applying
to later motions the law’s ‘second or successive’ restrictions.”
Castro v. United States, 540 U.S. 375, 383 (2003) (quoting 28
U.S.C. § 2255, ¶ 8).


                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -